Murphy, J. (dissenting).
Since I find this case indistinguishable from People v. Hill (44 A D 2d 813), I would reverse and grant a new trial. There, as here, the jurors were unable to agree on a verdict until informed, in a supplemental charge, that they would be sequestered for the night if they remained deadlocked much longer. The difference in the amount of additional time given in each case (10 minutes in Hill-, 75 minutes in the case at bar) is legally insignificant. Both charges were prejudicially coercive; and the fact that the jury in each case returned a verdict within minutes thereafter, although previously unable to agree despite many hours of delibe'ration, cannot be ignored.
Markewich, J. P., and Nunez, J., concur with Tilzer, J.; Murphy, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on June 15, 1972, affirmed.